 

Exhibit 10.9


Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
November 20, 2017
 
Big Rock Partners Sponsor, LLC
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
RE:            
Securities Subscription Agreement
 
Ladies and Gentlemen:
 
 This securities subscription agreement (the “Agreement”) is entered into on
November 20, 2017 by and between Big Rock Partners Sponsor, LLC, a Delaware
limited liability company (the “ Subscriber ” or “ you ”), and Big Rock Partners
Acquisition Corp., a Delaware corporation (the “Company”, “we” or “us”).
Pursuant to the terms hereof, the Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to the Subscriber, on the Closing
(as defined in Section 1.1) (i) 250,000 Private Placement Units (the “Initial
Units”), each consisting of one (1) share of the Company’s common stock, $0.001
par value per share (the “Shares”), (ii) one (1) right (the “Rights”) entitling
the holder to receive one-tenth (1/10) of one Share upon the consummation of an
initial business combination, and (iii) one-half (1/2) of one warrant (the
“Warrants”). Additionally, pursuant to the terms hereof, Subscriber hereby
agrees to purchase from the Company, and the Company hereby agrees to sell to
the Subscriber, up to 22,500 Private Placement Units (the “Additional Units” and
together with the Initial Units, the “Units”) to the extent the underwriters of
the proposed initial public offering (“IPO”) of the Units exercise their
over-allotment option (the “Over-allotment Option”) in full. The Company and the
Subscriber’s agreements regarding such Units are as follows:
 
1. Purchase of Securities.
 
1.1. Closing. The closing of the sale and purchase of the Initial Units shall
take place simultaneously with, and subject to, the consummation of the IPO and
the closing of the purchase and sale of Additional Units shall take place
simultaneously with, and subject to, the closing of the Over-Allotment Option
(each a “Closing Date”).
 
1.2. Purchase of Units. For the sum of $2,500,000 (the “Initial Purchase
Price”), payable in cash at the Closing, the Company shall issue the Initial
Units to the Subscriber, on the terms and subject to the conditions set forth in
this Agreement. In addition, Subscriber hereby conditionally agrees to purchase
up to an additional 22,500 Additional Units at $10.00 per Unit, in an amount
necessary to maintain in the Trust Account (as defined in Section 3 below) at
$10.00 per unit sold in the IPO, for up to an additional purchase price of
$225,000.00 (the “Additional Purchase Price,” and together with the Initial
Purchase Price, the “Purchase Price”). Subscriber shall deliver the Purchase
Price to the Trust Account (defined below) or into an escrow account maintained
by Akerman LLP, counsel for the Company, at least one (1) business day prior to
the date of effectiveness of the registration statement filed by the Company in
connection with the IPO (the “Registration Statement”).
 
2. Representations, Warranties and Agreements.
 
2.1. Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Units to the Subscriber, the Subscriber hereby represents
and warrants to the Company and agrees with the Company as follows:
 
2.1.1. No Government Recommendation or Approval. The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Units.
 
2.1.2. No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Subscriber of the transactions contemplated hereby
do not violate, conflict with or constitute a default under (i) the formation
and governing documents of the Subscriber, (ii) any agreement, indenture or
instrument to which the Subscriber is a party or (iii) any law, statute, rule or
regulation to which the Subscriber is subject, or any agreement, order, judgment
or decree to which the Subscriber is subject.
 
 
1

 
 
2.1.3. Authority. Upon execution and delivery by you, this Agreement is a legal,
valid and binding agreement of Subscriber, enforceable against Subscriber in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
2.1.4. Experience, Financial Capability and Suitability. Subscriber is: (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Units and (ii) able to bear the economic risk
of its investment in the Units for an indefinite period of time because the
Units (and underlying securities) have not been registered under the Securities
Act (as defined below) and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. Subscriber is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests.
Subscriber must bear the economic risk of this investment until the Units are
sold pursuant to an effective registration statement under the Securities Act or
an exemption from registration available with respect to such sale. Subscriber
is able to afford a complete loss of Subscriber’s investment in the Units.
 
2.1.5. Access to Information; Independent Investigation. Prior to the execution
of this Agreement, the Subscriber has had the opportunity to ask questions of
and receive answers from representatives of the Company concerning an investment
in the Company, as well as the finances, operations, business and prospects of
the Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, Subscriber has relied solely on Subscriber’s own knowledge and
understanding of the Company and its business based upon Subscriber’s own due
diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Section 2 and Subscriber has not relied on any other representations or
information in making its investment decision, whether written or oral, relating
to the Company, its operations and/or its prospects.
 
2.1.6. Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”) and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “accredited investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under state law.
 
2.1.7. Investment Purposes. The Subscriber is purchasing the Units solely for
investment purposes, for the Subscriber’s own account and not for the account or
benefit of any other person, and not with a view towards the distribution or
dissemination thereof. The Subscriber did not decide to enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502 under the Securities Act.
 
2.1.8. Restrictions on Transfer; Shell Company. Subscriber understands the Units
are being offered in a transaction not involving a public offering within the
meaning of the Securities Act. Subscriber understands the Units will be
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, and Subscriber understands that the certificates representing
the Units will contain a legend in respect of such restrictions. If in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Units, such Units may be offered, resold, pledged or otherwise transferred only
pursuant to (i) registration under the Securities Act, or (ii) an available
exemption from registration. Subscriber agrees that if any transfer of its Units
or any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company. Absent registration or an exemption, the
Subscriber agrees not to resell the Units. Subscriber further acknowledges that
because the Company is a shell company, Rule 144 may not be available to the
Subscriber for the resale of the Units until one year following consummation of
the initial business combination by the Company, despite technical compliance
with the requirements of Rule 144 and the release or waiver of any contractual
transfer restrictions.
 
2.1.9. No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required, necessary or appropriate on the part
of Subscriber in connection with the transactions contemplated by this
Agreement.
 
2.2. Company’s Representations, Warranties and Agreements. To induce the
Subscriber to purchase the Units, the Company hereby represents and warrants to
the Subscriber and agrees with the Subscriber as follows:
 
2.2.1. Organization and Corporate Power. The Company is a Delaware corporation
and is qualified to do business in every jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on the
financial condition, operating results or assets of the Company. The Company
possesses all requisite corporate power and authority necessary to carry out the
transactions contemplated by this Agreement.
 
 
2

 
 
2.2.2. No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the certificate of
incorporation of the Company, (ii) any agreement, indenture or instrument to
which the Company is a party or (iii) any law, statute, rule or regulation to
which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject.
 
2.2.3. Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Units and Shares, and upon exercise of the
Rights and Warrants, the Shares issuable thereunder, will be duly and validly
issued, fully paid and nonassessable. Upon issuance in accordance with, and
payment pursuant to, the terms hereof, and registration in the Company’s
register of stockholders, the Subscriber will have or receive good title to the
Units, free and clear of all liens, claims and encumbrances of any kind, other
than (a) transfer restrictions hereunder and other agreements to which the Units
may be subject, (b) transfer restrictions under federal and state securities
laws, and (c) liens, claims or encumbrances imposed due to the actions of the
Subscriber.
 
2.2.4. No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any transactions or seek to recover damages or to obtain other
relief in connection with any transactions.
 
3. Waiver of Liquidation Distributions; Redemption Rights. In connection with
the Units purchased pursuant to this Agreement, the Subscriber hereby waives any
and all right, title, interest or claim of any kind in or to any distributions
by the Company from the trust account which will be established for the benefit
of the Company’s public stockholders and into which the Purchase Price and
substantially all of the proceeds of the IPO will be deposited (the “Trust
Account”), in the event of a liquidation of the Company upon the Company’s
failure to timely complete an initial business combination. For purposes of
clarity, in the event the Subscriber purchases Units in the IPO or Units or
Shares in the aftermarket, any additional Units or Shares so purchased shall be
eligible to receive any liquidating distributions by the Company.
 
4. Restrictions on Transfer.
 
4.1. Securities Law Restrictions. In addition to any restrictions to be
contained in that certain letter agreement (commonly known as an “Insider
Letter”) dated as of the closing of the IPO by and between Subscriber and the
Company, Subscriber agrees not to sell, transfer, pledge, hypothecate or
otherwise dispose of all or any part of the Units unless, prior thereto (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Units proposed to be
transferred shall then be effective or (b) the Company has received an opinion
from counsel reasonably satisfactory to the Company, that such registration is
not required because such transaction is exempt from registration under the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and with all applicable state securities laws.
 
4.2. Restrictive Legends. Any certificates representing the Units shall have
endorsed thereon legends substantially as follows:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO AN INSIDER LETTER BETWEEN, AMONG OTHERS, BIG ROCK PARTNERS ACQUISITION CORP.
AND BIG ROCK PARTNERS SPONSOR, LLC AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE
TERMS SET FORTH IN THE INSIDER LETTER.”
 
4.3. Additional Units or Substituted Securities. In the event of the declaration
of a share dividend, the declaration of an extraordinary dividend payable in a
form other than Units, a spin-off, a share split, an adjustment in conversion
ratio, a recapitalization or a similar transaction affecting the Company’s
outstanding Units without receipt of consideration, any new, substituted or
additional securities or other property which are by reason of such transaction
distributed with respect to any Units subject to this Section 4 or into which
such Units thereby become convertible shall immediately be subject to this
Section 4. Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the number and/or class of Units subject
to this Section 4.
 
 
3

 
 
4.4. Registration Rights. Subscriber acknowledges that the Units are being
purchased pursuant to an exemption from the registration requirements of the
Securities Act and will become freely tradable only after certain conditions are
met or they are registered pursuant to a Registration Rights Agreement (the
“Registration Rights Agreement”) to be entered into with the Company on or prior
to the closing of the IPO.
 
5. Other Agreements.
 
5.1. Further Assurances. Subscriber agrees to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.2. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.
 
5.3. Entire Agreement. This Agreement, together with (a) that certain Insider
Letter to be entered into between Subscriber and the Company, and (b) that
certain Registration Rights Agreement to be entered into among Subscriber and
the Company, each substantially in the form to be filed as an exhibit to the
Registration Statement on Form S-1 associated with the Company’s IPO, embodies
the entire agreement and understanding between the Subscriber and the Company
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
 
5.4. Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by all parties
hereto.
 
5.5. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
 
5.6. Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.
 
5.7. Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.
 
5.8. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware applicable to contracts wholly performed within the borders of
such state, without giving effect to the conflict of law principles thereof.
 
5.9. Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.
 
 
4

 
 
5.10. No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
5.11. Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.
 
5.12. No Broker or Finder. Each of the parties hereto represents and warrants to
the other that no broker, finder or other financial consultant has acted on its
behalf in connection with this Agreement or the transactions contemplated hereby
in such a way as to create any liability on the other. Each of the parties
hereto agrees to indemnify and save the other harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.
 
5.13. Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
5.14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
5.15. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. The words “ include ,” “ includes ,” and “
including ” will be deemed to be followed by “ without limitation .” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “ this
Agreement ,” “ herein ,” “ hereof ,” “ hereby ,” “ hereunder ,” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.
 
6. Voting and Tender of Securities. Subscriber agrees to vote any Shares owned
by it in favor of an initial business combination that the Company negotiates
and submits for approval to the Company’s stockholders and Subscriber shall not
seek redemption with respect to such Shares in connection with any proposed
initial business combination or in connection with certain amendments to the
Company’s amended and restated certificate of incorporation as described in the
Registration Statement. Additionally, the Subscriber agrees not to tender any
Units, Shares, or Warrants, in whole or in part, in connection with a tender
offer presented to the Company’s stockholders in connection with an initial
business combination negotiated by the Company.
 
7. Terms of the Warrants underlying Units. The Warrants underlying the Units
purchased hereunder will be non-redeemable so long as they are held by the
Subscriber (or any of its permitted transferees), and may be exercisable on a
“cashless” basis if held by the Subscriber (or any of its permitted
transferees). Once transferred by the Subscriber to someone other than a
permitted transferee, the Warrants underlying the Units purchased hereunder will
be redeemable and exercisable in the same manner as the Warrants purchased by
investors in the IPO.
 
[Signature Page Follows]
 
 
5

 
 
If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.
 
 
Very truly yours,
 
 
 
BIG ROCK PARTNERS ACQUISITION CORP.
 
 
 
 
By:
/s/ Lori Wittman
 
 
Name: Lori Wittman
 
 
Title: Chief Financial Officer

 
 Accepted and agreed as of the date first written above.
 
 BIG ROCK PARTNERS SPONSOR, LLC
 
 
 
 
By:
/s/ Richard Ackerman
 
 
Name: Richard Ackerman
 
 
Title: Managing Member
 

 
 
 
 
  [Signature Page to Securities Subscription Agreement]
 
43291772;6
